internal_revenue_service number release date index number ------------------------------------ ----------------------------------------------------- --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b05 plr-151288-12 date april legend taxpayer ------------------------------------------------------------ ------------------------------------------------------------ year year --------------------------- --------------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting permission to revoke an election under sec_528 of the internal_revenue_code for its tax years ending year and year the information submitted and the representations made are as follows taxpayer a homeowners_association hired an accounting firm to prepare its federal_income_tax return for its tax_year ending year the accounting firm prepared form 1120-h for year and advised taxpayer that it could not claim a sec_48 energy_credit by filing form_1120 taxpayer relying on the accounting firm filed the form 1120-h for year and made an election under sec_528 taxpayer hired a new accounting firm the new accounting firm eventually advised taxpayer of the option to file form_1120 for year to claim the sec_48 energy_credit the taxpayer was advised by the service that it must seek a private_letter_ruling to obtain permission to revoke a sec_528 election taxpayer then filed this request to revoke the elections under sec_528 for its tax years ending year and year plr-151288-12 sec_528 provides that certain homeowners associations may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income exempt_function_income consists solely of amounts received as membership dues fees or assessments from owners of residential units or residential lots sec_1_528-8 of the income_tax regulations provides that a separate election to be treated as a homeowner’s association under sec_528 must be made for each taxable_year the election is made by filing a properly completed form 1120-h sec_1_528-8 provides that an election to be treated as a homeowners_association is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner sec_48 defines energy_property for purposes of the sec_48 energy_credit to include equipment that uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat under sec_50 the sec_48 energy_credit is not allowed for any property used by an organization that is exempt from tax unless the property is used predominantly in an unrelated_trade_or_business the income of which is subject_to tax under sec_511 revrul_82_203 1982_2_cb_109 and revrul_83_74 1983_1_cb_112 set forth situations in which the consent of the commissioner was requested to revoke an election under sec_528 these revenue rulings provide that considerations or factors similar to those described in revproc_79_63 1979_2_cb_578 factors that were taken into consideration by the commissioner in determining whether an extension of time for making an election will be granted under the former regulation sec_1 were appropriate in determining whether taxpayers would be permitted to revoke previous elections made under sec_528 factors that are given consideration are now found in sec_301_9100-1 through of the administrative and procedure regulations when applied to a request for the revocation of a sec_528 election these considerations require that the taxpayer requesting permission to revoke its election must establish that the taxpayer acted reasonably and in good_faith and the granting of relief would not prejudice the interest of the government revrul_82_203 holds that a homeowners_association will not be permitted to revoke elections made under sec_528 in previous years to obtain the benefit of a net_operating_loss incurred in a subsequent year based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly taxpayer is granted permission to revoke the elections made under sec_528 for its tax years ending year and year provided that the revocations are not sought in order to obtain the benefit of a net_operating_loss incurred in a plr-151288-12 subsequent tax_year we note that sec_277 will apply to taxpayer if a sec_528 election is not in effect see revrul_90_36 1990_1_cb_59 taxpayer must file properly completed forms 1120-x amended u s_corporation income_tax return for year and year within days of the date of this ruling a copy of this ruling must be attached to each form 1120-x taxpayer should also attach to the form 1120-x for year the original form_872 consent to extend the time to assess tax that was signed by the associate chief_counsel passthroughs and special industries on september upon the revocation of elections under sec_528 any amount received as membership dues fees or assessments that would qualify as exempt_function_income under sec_528 will not be treated as exempt and such amount must be included in calculating taxable_income for purposes of form_1120 or form 1120-x the rulings contained in this letter are based upon information declarations and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party because this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including taxpayer’s eligibility for a sec_48 energy_credit moreover we express no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to taxpayer’s authorized representative plr-151288-12 sincerely yours s paul handleman paul handleman chief branch office of associate chief_counsel passthroughs and special industries enclosure original form_872
